Amendment No. RI1080D

 

 

AMENDMENT TO MASTER LOAN AGREEMENT

 

THIS AMENDMENT is entered into as of SEP 08 2017 between GRANITE FALLS ENERGY,
LLC, Granite Falls, Minnesota, a limited liability company (the “Company”) and
AGCOUNTRY FARM CREDIT SERVICES, PCA, successor by merger to UNITED FCS, PCA, a
federally-chartered instrumentality of the United States (“Lead
Lender”).  Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Agreement (as defined below).

 

RECITALS

 

The Company and United FCS, PCA are parties to Master Loan Agreement Number
RI1080A dated as of August 30, 2013 (such agreement, as may be amended, is
hereinafter referred to as the “Agreement”).  The Company and Lead Lender now
desire to amend the Agreement.  For that reason, and for valuable consideration
(the receipt and sufficiency of which are hereby acknowledged), the Company and
Lead Lender agree as follows:

 

1.The form of Compliance Certificate required by Section 9(H)(7) and attached as
Exhibit A to the Agreement is hereby amended and restated by the form of
Compliance Certificate attached as Exhibit A hereto.

 

2.Section(s) 10(A), (B), (E), and (I) of the Agreement are amended and restated
to read as follows:

 

SECTION 10.  Negative Covenants.  Unless otherwise agreed to in writing by
Agent, while this agreement is in effect the Company will not:

 

(A)Borrowings.  Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for:  (1) debt to
Lead Lender and/or Agent; (2) accounts payable to trade creditors incurred in
the ordinary course of business; (3) current operating liabilities (other than
for borrowed money) incurred in the ordinary course of business; (4) debt of the
Company to Project Hawkeye, L.L.C. (“Hawkeye”), provided that such debt is or
will be subordinated to all indebtedness of the Company to Lead Lender, pursuant
to a subordination agreement (in form and content acceptable to Agent) between
Lead Lender and Hawkeye, on terms and conditions satisfactory to Agent; and (5)
debt of the Company to other lenders or finance companies in an aggregate amount
not to exceed $750,000.00, with lien positions acceptable to Lead Lender and/or
Agent.

 

(B)Liens.  Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, “Liens”).  The forgoing restrictions shall not
apply to:  (1) Liens in favor of Lead Lender and/or Agent; (2) Liens for taxes,
assessments, or governmental charges that are not past due; (3) Liens and
deposits under workers’ compensation, unemployment insurance, and social
security Laws; (4) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (5) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
(6) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto;
(7) Liens in favor of Farm Credit Leasing Services Corporation; (8) Liens in
favor of Hawkeye on the stock or other equities of Ring-neck Energy & Feed, LLC
(“Ring-neck”), to secure indebtedness permitted hereunder, provided that, such
security interests are subordinate to Lead Lender’s lien pursuant to a
subordination agreement (in form and content acceptable to Agent) between Lead

1

--------------------------------------------------------------------------------

 

GRANITE FALLS ENERGY, LLC

Granite Falls, Minnesota

Amendment No. RI1080D to Master Loan Agreement No. RI1080A

 

Lender and such party on terms and conditions satisfactory to Agent; and (9)
Liens, acceptable to Lead Lender and/or Agent in favor of other lenders or
finance companies to secure indebtedness permitted hereunder.

 

(E)Loans and Investments.  Make any loan or advance to any person or entity, or
purchase any capital stock, obligations or other securities of, make any capital
contribution to, or otherwise invest in any person or entity, or form or create
any partnerships or joint ventures except:  (1) trade credit extended in the
ordinary course of business; (2) investments by the Company existing as of the
date hereof in the stock or other equities of Heron Lake BioEnergy, LLC, plus
future retained earnings; and (3) investments by the Company in the stock or
other equities of Ring-neck, provided that the aggregate amount of all such
investments may not exceed $7,500,000.00, plus future retained earnings.

 

(I)Operating/Capitalized Leases.  Create, incur, assume, or permit to exist any
obligation as lessee under operating leases for the rental or hire of any real
or personal property or under any leases that should be capitalized in
accordance with GAAP, except (a) leases with Farm Credit Leasing Services
Corporation; (b) leases existing as of the date hereof; (c) railcar leases,
provided, however, such leases are not to exceed an initial or extended term of
120 months; and (d) other leases which do not in the aggregate require the
Company to make scheduled payments to the lessors in any fiscal year of the
Company in excess of $100,000.00.

 

3.Section(s) 11(A) of the Agreement is amended and restated to read as follows:

 

SECTION 11.  Financial Covenants.  Unless otherwise agreed to in writing, while
this agreement is in effect:

 

(A)Working Capital.  The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of unconsolidated current assets over unconsolidated current
liabilities (both as determined in accordance with GAAP consistently applied) of
not less than $10,000,000.00.

 

4.Except as expressly amended hereby, all of the representations, warranties,
terms, covenants and conditions contained in the Agreement and each other Loan
Document shall remain unamended and otherwise unmodified and in full force and
effect.

 

5.This Amendment, each Supplement and any other Loan Document may be executed in
counterparts, each of which will constitute an original, but all of which when
taken together will constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic means will be as effective as delivery of a manually executed
counterpart of this Amendment.

 

 

SIGNATURE PAGE FOLLOWS

 

 





2

--------------------------------------------------------------------------------

 

GRANITE FALLS ENERGY, LLC

Granite Falls, Minnesota

Amendment No. RI1080D to Master Loan Agreement No. RI1080A

 

SIGNATURE PAGE TO AMENDMENT TO MASTER LOAN AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officer(s),
have executed this agreement.

 

 

GRANITE FALLS ENERGY, LLC

 

Name:/s/ Stacie Schuler

 

By:Stacie Schuler

 

Title:CFO

 





3

--------------------------------------------------------------------------------

 

GRANITE FALLS ENERGY, LLC

Granite Falls, Minnesota

Amendment No. RI1080D to Master Loan Agreement No. RI1080A

 

SIGNATURE PAGE TO AMENDMENT TO MASTER LOAN AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this agreement.

 

 

AGCOUNTRY FARM CREDIT SERVICES, PCA, successor by merger to UNITED FCS, PCA

 

By:/s/ Nicole Schwartz

 

Name:Nicole Schwartz

 

Title:Vice President

 

 

 

4

--------------------------------------------------------------------------------